DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of columns".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “applying a water and dry breading coating”. It is not clear if the water and dry breading are applied simultaneously, or in separate steps.
Claim 13 recites “to form fully-cooked protein pieces that can be easily separated”. It is not clear what amount of effort or what use of tools would enable it to be considered “easily separated”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian [Pat. No. 3,966,980] in view of Knuckman [US 2011/0093410A1].
McGuckian teaches a method for cooking and storing food in flexible bags (title) by applying breading to chicken pieces (column 4, line 49), placing 1-5 breaded pieces in a package (column 4, line 53), vacuum sealing the package (column 4, line 54), cooking the breaded pieces in the package with a heated water bath (column 4, line 55), and chilling the cooked and breaded pieces in the package (column 4, line 57).
McGuckian does not explicitly recite the pieces in multiple layers (claim 1), three layers (claim 4), four layers (claim 5), chicken fillets (claim 12).
Knuckman teaches a method for preparing chicken products (title) by placing four layered chicken pieces in a vacuum sealed bag (Figure 4, #216, 402; paragraph 0021). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed layered pieces and chicken fillets into the invention of McGuckian, in view of Knuckman, since both are directed to methods of processing and packaging meat, since McGuckian already included deboned chicken pieces (column 4, line 46) but simply did not mention specific cuts, since filets were a popular form of deboned chicken, since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, since McGuckian already disclosed up to five chicken pieces in a package but simply did not describe their orientation, since chicken pieces were commonly vacuum packaged in plural layers (Figure 4) as shown by Knuckman, and since arranging the pieces of McGuckian in layers would have enabled more pieces to be packaged in a smaller package and thus a reduction of capital costs.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman, as applied above, and further in view of Saunders [Pat. No. 2,533,051].
McGuckian and Knuckman teach the above mentioned concepts. McGuckian does not explicitly recite stacking in columns (claim 2), and six pieces in each column (claim 3). Saunders teach a method of packaging meat by stacking the pieces in columns (Figure 2). It would have been obvious to one of ordinary skill in the art to incorporate the claimed columns and stacks into the invention of McGuckian, in view of Knuckman and Saunders, since all are directed to methods of packaging meat, since McGuckian already disclosed packaging plural pieces in a package, since Knuckman already disclosed plural layers of meat pieces in a package, since meat packages commonly included stacks and columns of meat pieces (Figure 2) as shown by Saunders, since big box stores and stores which sold foods in bulk quantities commonly included meat packages with greater than 12 pieces of meat, since many consumers purchased chicken pieces in bulk packages to save money, and since arranging a large number of chicken pieces in overlapping stacks and column within a package would have permitted a smaller overall package size in the method of McGuckian, in view of Knuckman and Saunders. 
Claims 6-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman and Saunders, as applied above, and further in view of Hoppe et al [US 2009/0004362A1].
McGuckian, Knuckman, and Saunders teach the above mentioned concepts. McGuckian does not explicitly recite marinating with brine (claim 6-7), tumbling with brine (claim 9), and massaging with brine (claim 10). Hoppe et al teach a method for packaging meat products by pretreating the meat pieces by marinating, tumbling, and/or massaging (paragraph 0060), the marinade including organic brining mixtures (paragraph 0060), and adding a seasoning mixture (paragraph 0060). It would have been obvious to one of ordinary skill in the art to incorporate the claimed marinate, brine, tumbling, and massaging into the invention of McGuckian, in view of Knuckman, Saunders, and Hoppe et al; since all are directed to methods of processing and packaging meat products, since meat pieces were commonly processed by marinating, tumbling, and/or massaging (paragraph 0060), the marinade including organic brining mixtures (paragraph 0060), and adding a seasoning mixture (paragraph 0060) as shown by Hoppe et al, and since the pretreating step of marinating with brine during massaging or tumbling would have provided a meat product with improved flavor and moisture content in the method of McGuckian.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman, Hoppe et al, and Saunders, as applied above, and further in view of Stauft III et al [US 2019/0281881A1].
McGuckian, Knuckman, and Saunders teach the above mentioned concepts. McGuckian does not explicitly recite adding a dry seasoning (claim 8). Stauft III et al teach a method for processing meat pieces by applying a dry seasoning of spices and flavors (Figure 1, #12A; paragraph 0022). It would have been obvious to one of ordinary skill in the art to incorporate the claimed dry seasoning into the invention of McGuckian, in view of Knuckman, Hoppe et al, Saunders, and Stauft III et al; since all are directed to methods of processing and packaging meat, since meat processing systems commonly applied dry seasoning to meat pieces as shown by Stauft III et al, since applying the dry seasoning after the brine would ensured that the seasoning stuck to the meat surface, and since the dry seasoning would have enabled greater flexibility in choosing the desired flavor for the meat pieces of McGuckian.
Claims 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman, as applied above, and further in view of Stauft III et al [US 2019/0281881A1].
McGuckian and Knuckman teach the above mentioned concepts. McGuckian does not explicitly recite applying water and dry breading (claim 11), and cooking with steam (claim 14). Stauft III et al teach a method for processing meat by applying a mixture of flour and water after the breading (Figure 1, #12, 16; paragraph 0026), and cooking the packaged meat in a steam oven (Figure 1, #38). It would have been obvious to one of ordinary skill in the art to incorporate the claimed water, breading, and steam into the invention of McGuckian, in view of Stauft III et al, since both are directed to methods of processing and packaging meat, since meat pieces were commonly processed by applying a mixture of flour and water after the breading (Figure 1, #12, 16; paragraph 0026) and cooking the packaged meat in a steam oven (Figure 1, #38) as shown by Stauft III et al, since many consumers desired battered meat products, and since the substitution of one known element (ir steam oven) for another (ie water bath) would have yielded predictable results to one of ordinary skill in the art.
Claims 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman, as applied above, and further in view of Hoppe et al and Stauft III et al.
McGuckian and Knuckman teach the above mentioned concepts. McGuckian does not explicitly recite marinating with brine (claim 15), transfer to a breading applicator and packaging machine (claim 15). Hoppe et al teach a method for packaging meat products by pretreating the meat pieces by marinating, tumbling, and/or massaging (paragraph 0060), the marinade including organic brining mixtures (paragraph 0060), and adding a seasoning mixture (paragraph 0060). Stauft III et al teach a method for processing meat by transferring the meat pieces to a breading applicator and a packaging machine (Figure 1, #8, 12, 20; paragraph 0018-0020, 0028). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed marinating with brine, and transfer to a breading applicator and packaging machine, into the invention of McGuckian, in view of Hoppe et al and Stauft III et al; since all are directed to methods of processing and packaging meat products, since meat pieces were commonly processed by marinating, tumbling, and/or massaging (paragraph 0060), the marinade including organic brining mixtures (paragraph 0060) as shown by Hoppe et al, since the pretreating step of marinating with brine during massaging or tumbling would have provided a meat product with improved flavor and moisture content in the method of McGuckian, since meat processing systems commonly included a breading applicator and packaging machine as shown by Stauft III et al, and since the use of mechanical and automated means would have been improvement over the manual treatment of McGuckian and enabled a higher production output.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckian, in view of Knuckman, Stauft III et al, and Hoppe et al, as applied above, and further in view of Saunders [Pat. No. 2,533,051].
McGuckian, Stauft III et al, Hoppe et al, and Knuckman teach the above mentioned concepts. McGuckian does not explicitly recite stacking in columns (claim 2), and six pieces in each column (claim 3). Saunders teach a method of packaging meat by stacking the pieces in columns (Figure 2). It would have been obvious to one of ordinary skill in the art to incorporate the claimed columns and stacks into the invention of McGuckian, in view of Knuckman and Saunders, since all are directed to methods of packaging meat, since McGuckian already disclosed packaging plural pieces in a package, since Knuckman already disclosed plural layers of meat pieces in a package, since meat packages commonly included stacks and columns of meat pieces (Figure 2) as shown by Saunders, since big box stores and stores which sold foods in bulk quantities commonly included meat packages with greater than 12 pieces of meat, since many consumers purchased chicken pieces in bulk packages to save money, and since arranging a large number of chicken pieces in overlapping stacks and column within a package would have permitted a smaller overall package size in the method of McGuckian, in view of Knuckman and Saunders. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792